Title: From John Adams to Edward Augustus Holyoke, 10 June 1783
From: Adams, John
To: Holyoke, Edward Augustus


          Sir,
            Paris June 10th. 1783.
          Upon an Intimation from my Friend Dr. Tufts of Weymouth, that the Medical Society, of which you are President, desired to extend its Connections in Europe, I ventured to apply to the Chiefs of the Royale Société de Médecine at Paris, and met with a more complaisant Reception than I expected.
          
          Enclosed are Copies of Letters which have passed upon the Occasion, and of the Diploma, which is the Result of them. The Originals I shall bring with me, or send by a careful Hand.
          I hope the Medical Society will pardon my Presumption in going so far without their Authority— But the Proposition once hinted at was recieved with so much Earnestness, that I could not recede.
          With great Respect, I have the honor to be, / Sir, / your most obedient & / most humble Servant.
          John Adams.
        